                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8    STACI SPECTOR, ET AL.,                             Case No.17-cv-05459-VKD
                                                       Plaintiffs,
                                   9
                                                                                           ORDER RE DEFENDANTS’ COUNSEL
                                                v.                                         OF RECORD
                                  10

                                  11    DEVON BERGMAN, et al.,
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          An attorney must be a member of the bar of this Court in order to practice before this

                                  14   Court and in this District. Civ. L.R. 11-1(a). It has come to the Court’s attention that defendants’

                                  15   identified counsel of record, Christopher Mader, is not found on the membership rolls of the bar of

                                  16   the Northern District of California. Accordingly, any further submissions or arguments from

                                  17   defendants cannot be taken under consideration unless and until they appear through counsel who

                                  18   is a member of the bar of this Court. Mr. Mader is referred to the Admission to Practice page on

                                  19   the Northern District of California’s website (https://cand.uscourts.gov/attorneys/admission) and is

                                  20   directed to promptly advise the Court of any change in his Northern District of California bar

                                  21   admission status.

                                  22          IT IS SO ORDERED.

                                  23   Dated: October 3, 2018

                                  24

                                  25
                                                                                                    VIRGINIA K. DEMARCHI
                                  26                                                                United States Magistrate Judge
                                  27

                                  28
